March 28, 2011 U.S. Securities and Exchange Commission F Street, N.E. Washington, DC 20549 RE: VANGUARD TRUSTEES’ EQUITY FUND (THE TRUST) FILE NO. 2-65955-99 Ladies and Gentlemen: Enclosed is the 56th Post-Effective Amendment to the Trust's Registration Statement on Form N-1A, which we are filing pursuant to Rule 485(a)(2) under the Securities Act of 1933. The purpose of this amendment is to register Vanguard Emerging Markets Select Stock Fund, a new series of the Trust. Pursuant to Rule 485(a)(2) under the
